Dykman, J.
This is an appeal from an order of the city court of Yonkers, requiring the plaintiff to furnish a bill of particulars, and we think the order requires too much. It is the office of a bill of particulars to specify the items of the claim set up in a pleading, and apprise the opposite party of the particulars of the claim. But a party cannot be required to furnish the evidence by which his claim is to be established upon the trial. The defendant can require no more in this action than the number, description, and value of the .articles which the plaintiff seeks to recover. All the other requirements of the order should be stricken out, and, as so modified, the order should be affirmed, without costs to either party on this appeal.